

115 HRES 980 IH: Expressing support for the designation of July 13 as Collector Car Appreciation Day and recognizing that the collection and restoration of historic and classic cars is an important part of preserving the technological achievements and cultural heritage of the United States.
U.S. House of Representatives
2018-07-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 980IN THE HOUSE OF REPRESENTATIVESJuly 3, 2018Mr. Posey (for himself and Mr. Bishop of Georgia) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing support for the designation of July 13 as Collector Car Appreciation Day and recognizing
			 that the collection and restoration of historic and classic cars is an
			 important part of preserving the technological achievements and cultural
			 heritage of the United States.
	
 Whereas many people in the United States maintain classic automobiles as a pastime and do so with great passion and as a means of individual expression;
 Whereas the House of Representatives recognizes the effect that the more than 100-year history of the automobile has had on the economic progress of the United States and supports wholeheartedly all activities involved in the restoration and exhibition of classic automobiles;
 Whereas the collection, restoration, and preservation of automobiles is an activity shared across generations and across all segments of society;
 Whereas thousands of local car clubs and related businesses have been instrumental in preserving a historic part of the heritage of the United States by encouraging the restoration and exhibition of such vintage works of art;
 Whereas automotive restoration provides well-paying, high-skilled jobs for people in all 50 States; and
 Whereas automobiles have provided the inspiration for music, photography, cinema, fashion, and other artistic pursuits that have become part of the popular culture of the United States: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of Collector Car Appreciation Day;
 (2)recognizes that the collection and restoration of historic and classic cars is an important part of preserving the technological achievements and cultural heritage of the United States; and
 (3)encourages the people of the United States to engage in events and commemorations of Collector Car Appreciation Day that create opportunities for collector car owners to educate young people about the importance of preserving the cultural heritage of the United States, including through the collection and restoration of collector cars.
			